Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on February 18, 2022.
Claims 1-21 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on February 18, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1, 4-7, 11, 14-17, and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Avraham et al. US Patent Publication No. 2020/0034258 (“Avraham”) in view of Chen US Patent Publication No. 2017/0139782 (“Chen”).
Applicant argued, (1) Avraham does not teach or suggest volume tags that include resource requirements (such as compute or storage requirements) that are required for execution of an application.
 Applicant argued, (2) Chen does not teach volume tags with resource requirements of an application. Chen teaches tags (not tags for a volume) that may be used to store environment configuration data which includes the source environment's resources. Chen does not teach that the resource requirements of an application that is to be migrated are stored in the volume tags of the volumes that are going to be migrated to a cloud environment where an instance of the application will execute.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

However, the prior rejection has been withdrawn for the purpose of clearly teaching volume tags that include resource requirements, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claim 1 has been amended to recite the language, “determining resource requirements that define one or more resource levels of required for an execution of the application…”  The language is not supported by Applicant’s disclosure.
Applicant’s specification recites in part,
[0192] For example, the application configuration may describe computational resource requirements or network resource requirements necessary to execute the application (403). The application configuration may also describe storage resources required for the application (403), access or security policies for the application (403), and/or credentials associated with the application (403).

[0194] Accordingly, generating (404) the one or more volume tags indicating the application configuration comprises generating one or more volume tags each indicating a requirement of the application configuration. [0195] As an example, assume an application (403) allocated a single volumes (408). The volumes (408) store data used by the application (403). The application (403) also includes an application configuration indicating a network resource requirement, a computational resource requirement, and/or other attributes (e.g., storage requirements, access or security policies, credentials).

Applicant’s specification, in paragraphs [0192] and [0194], describes determining resource requirements that describe resources requirements for the application, such as network resource requirements, computational resource requirements, and storage resource requirements.  The specification, in other parts, also describes resource requirements.   However, the specification does not the resource requirements that define one or more resource levels of required for an execution of the application.  
Claims 11 and 20 also comprise the amended language and are rejected for the reason as claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1, 4-7, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham et al. US Patent Publication No. 2020/0034258 (“Avraham”) in view of Chen et al. US Patent Publication No. 2017/0249351 (“Chen”).

Regarding claim 1, Avraham teaches a method comprising:
determining requirements for an execution of an application executed in a container that accesses a storage system, the storage system having one or more volumes storing data associated with the application (para. [0071] metadata of a given volume… includes configuration files for its associated application/container.  metadata will include, among other required information…); 
generating, for the one or more volumes, one or more volume tags by including the requirements required for execution of the application in the one or more volume tags (para. [0071] metadata of a given volume… includes configuration files for its associated application/container.  metadata will include, among other required information…); and 
replicating the one or more volumes with the one or more volume tags including the requirements of the application to a cloud-computing environment (para. [0017] application containers may also be migrated to other computing environments, such as computing systems, clouds.  para. [0066] volume replication.  para. [0069] each volume keep the PVC within the metadata stored on the volume itself. para. [0078] replicating source cluster data (including the volume containing the configuration metadata)).
Avraham does not expressly teach that the requirements include resource requirements that define one or more resource levels required for an execution of the application.
Avraham discloses generating one or more volume tags by including the requirements required for execution of the application in the one or more volume tags but not the resource requirements.
Chen teaches determining resource requirements that define one or more resource levels required for an execution of the application and generating one or more volume tags by including the resource requirements required for execution of the application in the one or more volume tags (para. [0023] metadata of the removable data volume 108.  para. [0024] metadata… includes the preferred or required 

Regarding claim 11 Avraham teaches an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within the computer memory computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 
determining requirements for an execution of an application executed in a container that accesses a storage system, the storage system having one or more volumes storing data associated with the application (para. [0071] metadata of a given volume… includes configuration files for its associated application/container.  metadata will include, among other required information…); 
generating, for the one or more volumes, one or more volume tags by including the requirements required for execution of the application in the one or more volume tags (para. [0071] metadata of a given volume… includes configuration files for its associated application/container.  metadata will include, among other required information…); and 

Avraham does not expressly teach that the requirements include resource requirements that define one or more resource levels required for an execution of the application.
Avraham discloses generating one or more volume tags by including the requirements required for execution of the application in the one or more volume tags but not the resource requirements.
Chen teaches determining resource requirements that define one or more resource levels required for an execution of the application and generating one or more volume tags by including the resource requirements required for execution of the application in the one or more volume tags (para. [0023] metadata of the removable data volume 108.  para. [0024] metadata… includes the preferred or required runtime environment… type and the amount of resources required by the application.  certain amount of hard disk space and a certain amount of volatile memory.  para. [0030] metadata may also indicate the type and amount of resources that are required by the application. para. [0032] obtain the metadata stored on the removable data volume. para. [0033] uses the information contained with the metadata... for an appropriate application container. application container can then be loaded).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Chen’s disclosure such that the volume tags of Avraham further include the resources required by the application.  One of ordinary skill in the art would have been motivated to do so because Avraham describes providing information required for executing application in the volume.  Chen’s disclosure of including resources required by the application would have provided similar benefits of providing additional information for establishing a suitable environment such as a container for execution of the application and processing data related to the application.


determining requirements for an execution of an application executed in a container that accesses a storage system, the storage system having one or more volumes storing data associated with the application (para. [0071] metadata of a given volume… includes configuration files for its associated application/container.  metadata will include, among other required information…); 
generating, for the one or more volumes one or more volume tags by including the requirements required for execution of the application in the one or more volume tags (para. [0071] metadata of a given volume… includes configuration files for its associated application/container.  metadata will include, among other required information…); and 
replicating the one or more volumes with the one or more volume tags including the requirements of the application to a cloud-computing environment (para. [0017] application containers may also be migrated to other computing environments, such as computing systems, clouds.  para. [0066] volume replication.  para. [0069] each volume keep the PVC within the metadata stored on the volume itself. para. [0078] replicating source cluster data (including the volume containing the configuration metadata)).
Avraham does not expressly teach that the requirements include resource requirements that define one or more resource levels required for an execution of the application.
Avraham discloses generating one or more volume tags by including the requirements required for execution of the application in the one or more volume tags but not the resource requirements.
Chen teaches determining resource requirements that define one or more resource levels required for an execution of the application and generating one or more volume tags by including the resource requirements required for execution of the application in the one or more volume tags (para. [0023] metadata of the removable data volume 108.  para. [0024] metadata… includes the preferred or required runtime environment… type and the amount of resources required by the application.  certain amount of 

Regarding claim 4, Avraham in view of Chen teach the method of claim 1 further comprising executing, based on a container configuration, an instance of the application in the cloud-computing environment (Avraham: para. [0071] replicated metadata of a given volume replicated metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container).

Regarding claim 5, Avraham in view of Chen teach the method of claim 4, wherein executing the instance of the application comprises: providing the container configuration to an application container orchestration system in the cloud-computing environment; and executing, via the application container orchestration system, the application (Avraham: para. [0041] cloud computing.  para. [0070] container orchestrator. para. [0071] replicated metadata also includes configuration file its associated application/container.  metadata may also include installation, deployment and configuration scripts associated its given application/container, such that the target cluster orchestration system will be able to start the application).

Regarding claim 6, Avraham in view of Chen teach the method of claim 4 further comprising determining to execute the instance of the application in response to a user input (Avraham: para. [0071] metadata of a given volume replicated metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container.  para. [0078] user initiates and calls “failover,” initiate running of the installation and deployment scripts, attaching target containers).

Regarding claim 7, Avraham in view of Chen teach the method of claim 4 further comprising determining to execute the instance of the application in response to detecting that another instance of the application executed in the storage system has reached a failure state (Avraham: para. [0079] cannot reach the source cluster.  applications are then re-initiated.  para. [0080] container restart, system crash).

Regarding claim 14, Avraham in view of Chen teach the apparatus of claim 11 wherein the steps further comprise executing, based on a container configuration, an instance of the application in the cloud-computing environment (Avraham: para. [0071] replicated metadata of a given volume replicated metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container).

Regarding claim 15, Avraham in view of Chen teach the apparatus of claim 14, wherein executing the instance of the application comprises: providing the container configuration to an application container orchestration system in the cloud-computing environment; and executing, via the application container orchestration system, the application (Avraham: para. [0041] cloud computing.  para. [0070] container orchestrator. para. [0071] replicated metadata also includes configuration file its associated application/container.  metadata may also include installation, deployment and configuration 

Regarding claim 16, Avraham in view of Chen teach the apparatus of claim 14 wherein the steps further comprise determining to execute the instance of the application in response to a user input (Avraham: para. [0071] metadata of a given volume replicated metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container.  para. [0078] user initiates and calls “failover,” initiate running of the installation and deployment scripts, attaching target containers).

Regarding claim 17, Avraham in view of Chen teach the apparatus of claim 14 wherein the steps further comprise determining to execute the instance of the application in response to detecting that another instance of the application executed in the storage system has reached a failure state (Avraham: para. [0079] cannot reach the source cluster.  applications are then re-initiated.  para. [0080] container restart, system crash).

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen and Kumar et al. US Patent Publication No. 2017/0214550 (“Kumar”).

Regarding claim 2, Avraham does not expressly teach the method of claim 1, wherein the storage system comprises an on-premises storage system.
Kumar teaches on-premises storage system (para. [0030] on-premises data center or private cloud, to execute containers).  Kumar comes from a similar field of endeavor of migrating a container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Kumar such that the storage system comprises an on-premises 

Regarding claim 3, Avraham does not expressly teach the method of claim 1, wherein the storage system comprises a cloud-based storage system executed in another cloud-computing environment.
Kumar teaches a storage system comprising a cloud-based storage system executed in another cloud-computing environment (para. [0030] enterprise network 118, private cloud, to execute container.  para. [0082] private network… enterprise network 118.  para. [0083] each host may execute one or more containers).  Kumar comes from a similar field of endeavor of migrating a container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Kumar such that the storage comprises a cloud-based storage system.  One of ordinary skill in the art would have been motivated to do so for benefits of providing backup service and disaster recovery to an enterprise customer (para. [0007],[0008]).

Regarding claims 12-13, the claims are apparatus claims corresponding to claims 2-3 and comprising similar subject matter.  Therefore, claims 12-13 are rejected under a similar rationale as claims 2-3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen and Nguyen et al. US Patent No. 6,609,213 (“Nguyen”).

Regarding claim 8, Avraham does not teach the method of claim 7, wherein the failure state comprises a failure to respond to a heartbeat message.
Nguyen teaches a failure state comprising a failure to respond to a heartbeat message (col. 6, lines 21-35. if server 14a failed to respond to the heartbeat signal… then recovery group 44a will be brought online.  applications associated with the failing server have migrated to the cluster server 18).  It would .

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen and Morgan, US Patent Publication No. 2012/0311154 (“Morgan”).

Regarding claim 9, Avraham teaches the method of claim 4 further comprising determining to execute the application in response to one or more conditions in a migration policy being satisfied (para. [0078] planned failover.  para. [0079] unplanned failover) but not expressly the one or more conditions in a migration policy being satisfied.
Morgan teaches determining to execute an application in response to one or more conditions in a migration policy being satisfied (para. [0040] application instances. para. [0041] select a set of user-supplied policy parameters 192 to analyze, organize, and guide the migration of one or more workloads 200 to one or more target clouds 204.  para. [0042] determining that one or more policies reflected in the migration policy stack 196 permit or require the migration of the one or more workloads 200 to one or more clouds in the one or more target clouds 204).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham by implementing Morgan’s disclosure of determining to execute an application in response to one or more conditions in a migration policy being satisfied.  One of ordinary skill in the art would have been motivated to do so because Avraham describes that a backup policy and recovery plan are critical for all systems.  It would have been desirable to enable migration 

Regarding claim 10, Avraham does not teach the method of claim 1 further comprising selecting, based on a migration policy, the cloud-computing environment from a plurality of cloud-computing environments.
Morgan teaches selecting, based on a migration policy, a cloud-computing environment from a plurality of cloud-computing environments (abstract. policies that can be applied to the conditions of the workload to determine whether, when, and where to migrate the workload.  para. [0041] select a set of user-supplied policy parameters 192 to analyze, organize, and guide the migration of one or more workloads 200 to one or more target clouds 204.  para. [0042] one or more policies reflected in the migration policy stack 196 permit or require the migration of the one or more workloads 200 to one or more clouds in the one or more target clouds 204).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen by implementing Morgan’s disclosure of utilizing migration policy and selecting cloud-computing environment based on the policy.  One of ordinary skill in the art would have been motivated to do so because it would have been desirable to enable migration based on changing parameters and conditions, and allow a user to control the migration by specifying parameters for migration (see. para. [0005],[0031]).

Regarding claim 19, the claim is an apparatus claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 9.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen and Liu et al. US Patent Publication No. 2020/0272920 (“Liu”).


Liu teaches an artificial intelligence application executed in a container (para. [0027] AI applications in the AI containers.  para. [0051] AI application 104 running on an AI application system 202 (e.g., a host system or container of an AIDEN edge node, a computer server…).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham by implementing Liu’s disclosure of artificial intelligence application.  One of ordinary skill in the art would have been motivated to do so because AI applications provides benefits by assisting users in various fields (see para. [0038]), and as such, it would have been beneficial to implement and migrate AI applications. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen and Ma et al. US Patent Publication No. 2019/0286486 (“Ma”).

Regarding claim 21, Avraham does not teach the method of claim 1, further comprising:  training a machine learning model to determine the resource requirements, the training comprising: obtaining training data sets, each training data set of historical data comprising: one or more application identifiers; values of resource requirements for each application associated with the one or more application identifiers; training the machine learning model based on the training data sets; and applying the machine learning model to determine the resource requirements required for execution of the application.
Ma teaches training a machine learning model to determine the resource requirements, the training comprising: obtaining training data sets, each training data set of historical data comprising: one or more application identifiers; values of resource requirements for each application associated with the one or more application identifiers; training the machine learning model based on the training data sets (para. [0027] each client application may run as one or more independent instances of containers.  para. [0034] obtain and record run-time information… as training/testing data.  para. [0035] run-time .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445